DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 9/02/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/01/2022 has been entered.
 
Response to Amendments
Applicant's amendments filed 8/01/2022 to claim 1 have been entered. Claims 2 and 4 are canceled. Claims 1, 3, and 5-18 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Response to Arguments
Applicant's arguments on pages 5-9 of the reply have been fully considered, but not found persuasive of error for the reasons given below. It is noted that Applicant did not furnish new claim amendments and arguments with the instant filing of the RCE, and to the response to Applicant’s arguments is necessarily similar as in the advisory action dated 8/22/2022.
On pages 5-6 of the reply, Applicant alleges that the proposed amendments to claim 1 to move up the limitations of claim 2 are free of Patel and Henry and rationale of record of routine optimization is improper. See M.P.E.P. § 2144.05(II) and (III). This is not found persuasive of error because the reliance on the existing data in the specification does not factually support any unexpected result at this time.  
The reproduction of Table 1 from the specification on page 7 of the instant reply based on differing molar ratios of THFA:HEMA only shows operability of the claimed subject matter, but the operability of the claimed cell substrate composition has not been challenged under any 35 U.S.C. 112(a) rejection. There is as yet no evidence of any unexpected superior cell adhesion as compared to the prior art based upon the claimed ranges of structural units within the claimed copolymer, see M.P.E.P. §  716.02.
On page 8 of the reply, Applicants rely on arguments traversing the above rejection of claims 1, 3, 5, 7, 9-11, 13, 14, and 18 over Patel in view of Henry to traverse the rejection of claims 6 and 14 further in view of Chaouk, the rejection of claim 8 further in view of Fadeev, the rejection of claim 12 further in view of Gehman, and the rejection of claims 15-17 further in view of Gullino. Therefore, the response set forth above to arguments also applies to this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, 9-11, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (Biomaterials (2015), 61, 257-265) in view of Henry et al. (US 2012/0282697).
This rejection addresses the embodiment of 2-hydroxyethyl methacrylate for the ethylenically unsaturated monomer having a methyacrylol group and a hydroxyl group of claims 1, 9, and 10, and as species within generic Formula (2) in claim 5 wherein R4 = -CH3 (i.e. a methyl group), and R5 = -(CH2)2- (i.e. an alkylene group having two carbon atoms). This rejection addresses the embodiments of a) tetrahydrofurfuryl acrylate, reading on R1 = a hydrogen atom and R2 = formula (1-1), and b) furfuryl acrylate, reading on R1 = a hydrogen atom and R2 = formula (1-2), for claim 1.
Patel teaches a culturing substrate for cardiomyocyte-derived embryonic stem cells, the substrate comprising a co-polymer of 50% tetrahydrofurfuryl acrylate (Fig. 1E, structure 5) or 50% furfuryl acrylate (Fig. 1E, structure 14) photopolymerized with 4% 2-hydroxyethyl methacrylate on glass slides or 35 mm dishes (p258, subheading 2.3; also p262, subheading 3.4), reading in-part on claims 1, 3-5, 7, 9, 10, and 13.  Patel teaches culturing the cells in polystyrene 96 well plates (subheading 2.1), reading in-part on claim 14 and 18.
Regarding claim 1, Patel does not teach an average molecular weight range of 50,000-800,000. Regarding claim 1, doesn’t teach the claimed molar ratios of 60-90% furfuryl methacrylate (i.e. structural unit 1) and 10-40% by mole of 2-hydroxyethyl methacrylate (i.e. a species of ethylenically unsaturated monomer, structural unit 2). Regarding claim 11, Patel does not teach an average molecular weight range of 150,000-300,000. Regarding claim 14, Patel does not teach a polymer substrate having any hollow fiber structure or flocculant structure.
Henry teaches a polymeric cell culture substrate composition (Abstract). Henry teaches working examples comprising photo-polymerizing HEMA and yielding a HEMA co-polymer with an average molecular weight of about 90,050 (¶0159) or 80,000 (¶0163), reading on claim 1. Henry teaches suitable average molecular weight ranges of 10,000-1,000,000 or 10,000-250,000 (0070), reading on claims 1 and 11. Henry teaches 96 well plates, hollow fibers, and beads and microcarriers (e.g. a flocculant structure) as exemplary articles to attaching the polymeric cell culture substrate composition as a coating and for the culturing of mammalian cells such as heart muscle cells or stem cells (¶0124-0128), reading on claim 14.
Regarding claim 1 and 25, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, Henry teaches the claimed molecular weight range and is directed in-part towards polymeric cell culture substrate composition comprising HEMA. Therefore and absent any showing to the contrary, the claims must be rejected as prima facie obvious.
Regarding claim 1, However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Patel teaches that the concentration of 2-hydroxyethyl methacrylate and acrylate monomers such as tetrahydrofurfuryl acrylate (Fig. 1E, structure 5) or furfuryl acrylate (Fig. 1E, structure 14) are result effective variables to test cardiomyocytes for adhesion to these compounds. Thus, the burden is shifted back to establish criticality of the claimed molar ratio by objective evidence and reasonably commensurate to the scope of the claims.
Regarding claim 14, it would have been obvious before the invention was made to substitute the 96 well plates of Patel with the hollow fiber culture article/device or beads and microcarriers of Henry. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Patel and Henry are directed in-part towards polymeric cell culture substrate compositions comprising HEMA, and towards the culturing of stem cells and heart muscle cells (e.g. cardiomyocytes). The skilled artisan would have been motivated to do so because Henry teaches 96 well plates, hollow fiber culture article/device or beads and microcarriers as exemplary articles to attaching the polymeric cell culture substrate composition as a coating, and so these cell culture articles are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel and Henry as applied to claim 1 above, and further in in view of Chaouk et al. (US 6,225,367 B1).
The teachings of Patel and Henry are relied upon as set forth above.
Regarding claims 6 and 14, Patel and Henry do not teach a cell culture substrate further comprising a porous membrane.
	Chaouk teaches a composition comprising polymers having improved wettability and cell growth ability and formulated in porous form (Abstract), reading on claim 6. Chaouk teaches suitable hydrophilic comonomers such as hydroxyethyl methacrylate (HEMA) (Col. 13, lines 1-9). Chaouk teaches utilizing the polymers to produce porous membranes according to known methods (Col. 14, lines 11-16; Col. 19, lines 31-35), reading on claim 6.
	It would have been obvious before the invention was filed to formulate the copolymer of Patel comprising hydroxyethyl methacrylate and either tetrahydrofuran acrylate or furfuryl acrylate as a porous membrane in view of Chaouk. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Patel and Chaouk are directed towards hydroxyethyl methacrylate and because Chaouk cited known prior art for the production of porous substrates with said polymers. The skilled artisan would have been motivated to do so because Chaouk teaches that polymers comprising monomers such as HEMA are predictably advantageous to improve wettability and cell growth ability when formulated in porous form.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patel and Henry as applied to claim 1 above, and further in in view of Fadeev et al. (US 8,354,274).
The teachings of Patel and Henry are relied upon as set forth above. 
Regarding claim 8, Patel and Henry do not teach culturing stem cells in a bioreactor comprising the substrate comprising a co-polymer of tetrahydrofurfuryl acrylate or furfuryl acrylate photopolymerized with 2-hydroxyethyl methacrylate.
Fadeev teaches swellable methacrylate substrates for the culturing of stem cells (Abstract), reading on claim 8. Fadeev teaches 2-hydroxylethyl methacrylate as an exemplary species of hydrophilic acrylate monomer (Tables 1 and 2). Fadeev teaches that swellable methacrylate substrates further conjugated with cell adhesion polypeptides such as RGD (Col. 5, lines 6-28) are advantageous to reduce the variability in the culture doubling time of human embryonic stem cells as compared to Matrigel® (Example 10 & Fig. 16), reading on claim 8.
It would have been obvious before the invention was filed to further conjugate the methacrylate substrate of Patel with RGD and then culture stem cells on the RGD-functionalized methacrylate substrate in view of Fadeev. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Patel and Fadeev are directed towards methacrylate cell culture substrates, including hydroxyethyl methacrylate, and subsequent methods of culturing cells on these substrates. The skilled artisan would have been motivated to do so because Fadeev teaches that methacrylate substrates further conjugated with cell adhesion polypeptides such as RGD are advantageous to reduce the variability in the culture doubling time of human embryonic stem cells as compared to Matrigel®.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patel and Henry as applied to claim 1 above, and further in view of Gehman et al. (US 8,168,433)
The teachings of Patel and Henry are relied upon as set forth above.
Regarding claim 12, Patel and Henry do not teach the coating layer having a thickness of 0.005-20 µm.
Gehman teaches a method for producing a cell culture article having a synthetic polymer layer for incubating with cells includes diluting one or more (meth)acrylate monomers in a solvent and dispersing the diluted monomers on a surface of the cell culture article (Abstract). Gehman teaches a preferred polymer coating thickness of about 5 nm or greater, less than 10 µm, less than 5 µm, less than 1 µm, or less than 0.5 µm, or less than 0.1 µm (Col. 8, line 59 through Col. 9, line 3, and Col. 7, line 59 through Col. 8, line 13), reading on claim 12. 
Regarding claim 12, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, Gehman is directed towards methacrylate cell culture substrates and teaches the claimed thickness range. Therefore and absent any showing to the contrary, the claims must be rejected as prima facie obvious.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel and Henry as applied to claim 1 above, and Patel, Henry, and Chaouk as applied to claim 6, and further in view of Gullino et al. (US 3,821,087).
The teachings of Patel, Henry, and Chaouk are relied upon as set forth above. Henry further teaches combing collagen and methacrylate polymers in a single polymeric cell culture surface (claims 1, 8, 9, and 13), reading in-part on claim 16.
Regarding claim 15, Patel and Henry do not teach hollow fibers having an inner diameter of 50-1,000 µm and a length of 50-900 mm. Regarding claim 16, Patel and Henry do not teach a coating layer formed on one of both of an inner and outer surface of the hollow fibers. Regarding claim 17, Patel, Henry, and Chaouk do not teach a porous membrane comprising hollow fibers.
Gullino teaches cell culture device comprising hollow fiber membranes (Abstract and Fig. 2), reading on claim 17. Gullino teaches fibers having an inner diameter of 180-200 microns (Col. 4, lines 52-57), reading on claim 15. Gullino teaches capillary/fiber lengths of about 3-4 inches (i.e. about 75-100 mm), reading on claim 16. Gullino teaches coating the exterior of capillaries/fibers with collagen which permits more rapid cellular proliferation (Col. 4, lines 3-6 and Col. 6, lines 48-56), reading in-part on claim 16. Gullino teaches that hollow fiber membrane cell culture devices are advantageous for the simultaneous growing of cells and harvesting of cellular products (Col. 7, lines 43-56), reading on claim 15.
Regarding claims 15 and 17, it would have been obvious before the invention was made to combine the hollow fiber cell culture device of Gullino with cell culture substrate of Patel in view of Henry. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Henry envisions adding methacrylate polymer cell culture substrates to hollow fiber cell culture devices, and because Gullino teaches an exemplary hollow fiber cell culture device. The skilled artisan would have been motivated to do so because Gullino teaches that hollow fiber membrane cell culture devices are advantageous for the simultaneous growing of cells and harvesting of cellular products and so the combination would be predictably advantageous to improve upon and scale up from the 96 well plate cell culture device of Patel.
Regarding claim 16, it would have been obvious before the invention was made to further coat the outer hollow fiber membrane surface of Gullino’s device with the cell culture substrate composition of Patel in view of Henry. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Henry envisions adding methacrylate polymer cell culture substrates to hollow fiber cell culture device, Henry teaches combining collagen with methacrylate polymer cell culture substrates, and because Gullino teaches coating the exterior of capillaries/fibers with collagen. The skilled artisan would have been motivated to do so because Gullino teaches coating the exterior of capillaries/fibers with collagen which permits more rapid cellular proliferation. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/415,504 (reference application) in view of Patel et al. (Biomaterials (2015), 61, 257-265) and Henry et al. (US 2012/0282697).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘504 application teaches A cell culture substrate comprising a coating layer on at least one surface of a hydrophilic polymer substrate, wherein the coating layer includes a polymer comprising a structural unit (1) derived from furfuryl (meth)acrylate represented by the following Formula (1), and a ratio of mass of the polymer contained per unit area of the coating layer is more than 2 µg/cm2 wherein R1 represents a hydrogen atom or a methyl group, and R’ represents a group represented by the following Formula (1-1) or the following Formula (1-2) Formula (1-1), and wherein formula 1, 1-1, and 1-2 are identical between claim 1 of the instant application and claim 1 of the reference application. Claim 2 of the reference Application wherein the polymer substrate contains at least one selected from the group consisting of polyamide and polyvinylpyrrolidone reads on those embodiments of claim 18 of the instant application.
Regarding claim 1 of the instant application, the reference application does not claim an average molecular weight range from 50,000-800,000 and a molecular weight range of 60-90% for structural unit (1) and a molecular weight range of 10-40% for structural unit (2). Regarding claim 1 of the instant application, the reference application does not claim the embodiment of 2-hydroxyethyl methacrylate (HEMA) for the ethylenically unsaturated monomer having a methyacrylol group and a hydroxyl group.
Patel teaches a culturing substrate for cardiomyocyte-derived embryonic stem cells, the substrate comprising a co-polymer of 50% tetrahydrofurfuryl acrylate (Fig. 1E, structure 5) or 50% furfuryl acrylate (Fig. 1E, structure 14) photopolymerized with 4% 2-hydroxyethyl methacrylate on glass slides or 35 mm dishes (p258, subheading 2.3; also p262, subheading 3.4), reading in-part on claim 1 of the instant application.
Henry teaches a polymeric cell culture substrate composition (Abstract). Henry teaches working examples comprising photo-polymerizing HEMA and yielding a HEMA co-polymer with an average molecular weight of about 90,050 (¶0159) or 80,000 (¶0163), reading on claim 1. Henry teaches suitable average molecular weight ranges of 10,000-1,000,000 or 10,000-250,000 (0070), reading on claim 1 of the instant application.
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the invention was filed to add the HEMA of Patel  to claim 1 of the instant application. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because claim 1 of the instant application and Patel are directed towards polymeric cell culture substrates comprising tetrahydrofurfuryl acrylate or furfuryl acrylate. The skilled artisan would have been motivated to do so because Patel teaches that the addition of HEMA is predictably advantageous as a substrate for culturing embryonic stem cells.
Regarding claim 1 of the instant application, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, Henry teaches the claimed molecular weight range and is directed in-part towards polymeric cell culture substrate composition comprising HEMA. Therefore and absent any showing to the contrary, the claims must be rejected as prima facie obvious.
Regarding claim 1, However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Patel teaches that the concentration of 2-hydroxyethyl methacrylate and acrylate monomers such as tetrahydrofurfuryl acrylate (Fig. 1E, structure 5) or furfuryl acrylate (Fig. 1E, structure 14) are result effective variables to test cardiomyocytes for adhesion to these compounds. Thus, the burden is shifted back to establish criticality of the claimed molar ratio by objective evidence and reasonably commensurate to the scope of the claims.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean C. Barron/Primary Examiner, Art Unit 1653